Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rita Vacca on 06/09/2022.

The application has been amended as follows: 

ABSTRACT:
A method of transferring operational parameter sets between different domains of additive manufacturing machines includes creating a first machine domain parameter set [[for]] in a first in a second machine domain, creating a second machine domain parameter set by applying transfer learning techniques including learning differences between the first machine domain and the second machine domain, adjusting the first machine domain parameter set using the differences before incorporation into the second machine domain to obtain the second machine domain parameter set, the second machine domain parameter set representing [of] operational settings for the second additive manufacturing machine, the second additive manufacturing machine producing a product sample, determining the product sample is within quality assurance metrics, and if the product sample is not within the quality assurance metrics, adjusting the second machine domain parameter set.  


CLAIMS:
2. (Currently amended)	The method of claim 1, wherein the adjusted first machine domain parameter set comprises for the product sample.

8. (Currently amended)	The method of claim 1, wherein the adjusted first machine domain parameter set comprises for the product sample.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, the prior art fails to teach or fairly suggest the steps of creating first machine domain parameter set representing operational settings for the first additive manufacturing machine by incorporating the first sensor data suite, creating a second machine domain parameter set by applying transfer learning techniques, the transfer learning techniques comprising learning one or more functional differences between the first machine domain and the second machine domain, adjusting the first machine domain parameter set using the one or more functional differences to obtain an adjusted first machine domain parameter set, incorporating the adjusted first machine domain parameter set into the second machine domain to obtain the second machine domain parameter set, the second machine domain parameter set representing operational settings for the second additive manufacturing machine; operating the second additive manufacturing machine using the operational settings of the second machine domain parameter set, the second additive manufacturing machine producing a product sample; obtaining a second sensor data suite during the operation of the second additive manufacturing machine, the second sensor data suite representing monitored performance conditions of one or more components of the second additive manufacturing machine; comparing the second sensor data suite to one or more predetermined performance thresholds to determine if the second additive manufacturing machine produced product sample is within quality assurance metrics; and if the second additive manufacturing machine produced product sample is not within the quality assurance metrics, then adjusting the second parameter set, in combination with the rest of the claim limitations, as convincingly argued by the Applicant under Remarks filed 05/17/2022 (see page 5, last two paragraphs).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/09/2022